EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hopeton Walker, Reg. No. 64,808 on November 10, 2021.
The application has been amended as follows: 
Please cancel claim 17 and claim 20.

REASONS FOR ALLOWANCE
Claims 1, 3-9, 12-16, and 18-19 are allowed.  
The following is an examiner’s statement of reasons for allowance:. The closest prior Nishimura et al (US 20040059215 A1) and Van Kalken et al (US 20060059015 A1) art teach the inventions of independent claims 1, 18 and 19 substantially as recited.   However, Nishimural and Van Kalken do not teach or fairly suggest in combination a method or system further comprising or performing: outputting a result of the statistical process based on a demand given from each of the plurality of communication terminals before the diagnosis made by the doctor;  acquiring, from the test device, a current position of the test device and a position at which the test is performed; Page 2 of 16Application No. 15/103,958and Reply to Office Action of August 6, 2021determining a prevalence rate based on a distance between the current position of the test device and the position at which the test is performed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626